Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 03/04/2021.  Claims 1-15 are presented for examination and based on current examiner’s amendment claims 1-14 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.



The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
1. (Currently Amended) A power supply device for eliminating a ringing effect, comprising:
a bridge rectifier, generating a rectified voltage according to a first input voltage and a second input voltage;
a first transformer, comprising a first main coil and a first secondary coil, wherein a magnetizing inductor is built in the first transformer, the first main coil receives the rectified voltage, and the first secondary coil generates an induced voltage;
a power switch element, selectively coupling the first main coil to a ground according to a clock voltage, wherein a parasitic capacitor is built in the power switch element;
a delay and stabilization circuit;
a second transformer, comprising a second main coil and a second secondary coil, wherein the second main coil receives a resonant voltage between the magnetizing inductor and the parasitic capacitor, and the second secondary coil generates a control voltage;
an output stage circuit, comprising a plurality of discharge paths, wherein the output stage circuit generates an output voltage and a feedback voltage according to the induced voltage and the control voltage, and the discharge paths are selectively enabled or disabled according to the control voltage;
directly connected to the delay and stabilization circuit; and
a controller, generating the clock voltage, wherein the clock voltage is transmitted through the delay and stabilization circuit to the power switch element[[.]];
wherein when energy stored in the magnetizing inductor is completely released, the output stage circuit uses the third transformer and the delay and stabilization circuit to fine-tune and limit the resonant voltage.
 
2. (Original) The power supply device as claimed in claim 1, wherein the bridge rectifier comprises:
a first diode, wherein the first diode has an anode coupled to a first input node for receiving the first input voltage, and a cathode coupled to a first node for outputting the rectified voltage;
a second diode, wherein the second diode has an anode coupled to a second input node for receiving the second input voltage, and a cathode coupled to the first node;
a third diode, wherein the third diode has an anode coupled to the ground, and a cathode coupled to the first input node; and
a fourth diode, wherein the fourth diode has an anode coupled to the ground, and a cathode coupled to the second input node.
 
3. (Original) The power supply device as claimed in claim 2, wherein the first main coil has a first terminal coupled to the first node for receiving the rectified voltage, and a second terminal coupled to a second node, and wherein the first secondary coil has a first terminal coupled to a third node for outputting the induced voltage, and a second terminal coupled to a ground voltage.
 
4. (Original) The power supply device as claimed in claim 3, wherein the power switch element comprises:
a first transistor, wherein the first transistor has a control terminal coupled to a fourth node for receiving the clock voltage from the controller, a first terminal coupled to the ground, and a second terminal coupled to the second node.
 
5. (Original) The power supply device as claimed in claim 4, wherein the magnetizing inductor has a first terminal coupled to the first node, and a second terminal coupled to the second node, and wherein the parasitic capacitor has a first terminal coupled to the second node, and a second terminal coupled to the ground.
 
6. (Original) The power supply device as claimed in claim 5, wherein the delay and stabilization circuit comprises:
a Zener diode, wherein the Zener diode has an anode coupled to the ground, and a cathode coupled to the fourth node.
 
7. (Original) The power supply device as claimed in claim 6, wherein the delay and stabilization circuit further comprises:
a first capacitor, wherein the first capacitor has a first terminal coupled to the second node, and a second terminal coupled to the fourth node; and
a fifth diode, wherein the fifth diode has an anode coupled to a fifth node, and a cathode coupled to the second node.
 
8. (Original) The power supply device as claimed in claim 7, wherein the second main coil has a first terminal coupled to the second node for receiving the resonant voltage, and a second terminal coupled to the ground, and wherein the second secondary coil has a first terminal coupled to a sixth node for outputting the control voltage, and a second terminal coupled to the ground voltage. 
 
9. (Original) The power supply device as claimed in claim 8, wherein the output stage circuit comprises:
a second transistor, wherein the second transistor has a control terminal coupled to the sixth node for receiving the control voltage, a first terminal coupled to an output node for outputting the output voltage, and a second terminal coupled to the third node for receiving the induced voltage.
 
10. (Original) The power supply device as claimed in claim 9, wherein the output stage circuit further comprises:
a first resistor, wherein the first resistor has a first terminal coupled to the third node, and a second terminal coupled to a seventh node; and
an inductor, wherein the inductor has a first terminal coupled to the seventh node, and a second terminal coupled to an eighth node.
 
11. (Original) The power supply device as claimed in claim 10, wherein the output stage circuit further comprises:
a third transistor, wherein the third transistor has a control terminal coupled to the sixth node for receiving the control voltage, a first terminal coupled to a ninth node, and a second terminal coupled to the eighth node.
 
12. (Original) The power supply device as claimed in claim 11, wherein the output stage circuit further comprises:
a sixth diode, wherein the sixth diode has an anode coupled to the ninth node, and a cathode coupled to the output node; and
a second capacitor, wherein the second capacitor has a first terminal coupled to the output node, and a second terminal coupled to the ground voltage.
 
13. (Original) The power supply device as claimed in claim 12, wherein the output stage circuit further comprises:
a second resistor, wherein the second resistor has a first terminal coupled to the eighth node, and a second terminal coupled to the ground voltage; and 
a seventh diode, wherein the seventh diode has an anode coupled to the eighth node, and a cathode coupled to a tenth node for outputting the feedback voltage.
 
14. (Original) The power supply device as claimed in claim 13, wherein the third main coil has a first terminal coupled to the tenth node for receiving the feedback voltage, and a second terminal coupled to the ground voltage, and wherein the third secondary coil has a first terminal coupled to the fifth node, and a second terminal coupled to the ground.
 
15. (Canceled) 


Reasons for allowance
5.	Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-14; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power supply device for eliminating a ringing effect, comprising: a bridge rectifier, generating a rectified voltage according to a first input voltage and a second input voltage; a first transformer, comprising a first main coil and a first secondary coil, wherein a magnetizing inductor is built in the first transformer, the first main coil receives the rectified voltage, and the first secondary coil generates an induced voltage; a power switch element, selectively coupling the first main coil to a ground according to a clock voltage, wherein a parasitic capacitor is built in the power switch element; a delay and stabilization circuit; a second transformer, comprising a second main coil and a second secondary coil, wherein the second main coil receives a resonant voltage between the magnetizing inductor and the parasitic capacitor, and the second secondary coil generates a control voltage; an output stage circuit, comprising a plurality of discharge paths, wherein the output stage circuit generates an output voltage and a feedback voltage according to the induced voltage and the control voltage, and the discharge paths are selectively enabled or disabled according to the control voltage; a third transformer, comprising a third main coil and a third secondary coil, wherein the third main coil receives the feedback voltage, and the third secondary coil is directly connected to the delay and stabilization circuit; and a controller, generating the clock voltage, wherein the clock voltage is transmitted through the delay and stabilization circuit to the power switch element; wherein when energy stored in the magnetizing inductor is completely released, the output stage circuit uses the third transformer and the delay and stabilization circuit to fine-tune and limit the resonant voltage”. As recited in claims 1-14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839